ALFORD, Judge.
The basic issue in this case on appeal is whether the trial judge correctly found that there was a causal connection between the employee’s work and his fatal heart attack. We find that he did.
The cases of McDonald v. International Paper Company, 406 So.2d 582 (La.1981); Adams v. New Orleans Public Service, Inc., 418 So.2d 485 (La.1982); and Guidry v. Sline Industrial Painters, Inc., 418 So.2d 626 (La.1982), are controlling. The plaintiff is entitled to recover the benefits awarded by the trial court.
After a thorough review and evaluation of the record, we are convinced that the evidence supports the facts found and the reasons for judgment assigned by the trial judge.
We affirm at appellant’s costs.
AFFIRMED.